Appeal from a judgment of Onondaga County Court (Mulroy, J.), entered May 26, 1999, convicting defendant upon his plea of guilty of felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of driving while intoxicated (DWI) as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]). Defendant also appeals from a judgment convicting him of a violation of probation based on a prior felony DWI conviction. Defendant was sentenced to consecutive terms of incarceration of lVa to 4 years and 1 to 3 years, respectively. We reject defendant’s contention that County Court abused its discretion in imposing consecutive sentences (see generally, People v Farrar, 52 NY2d 302, 305-306). Defendant has multiple felony DWI convictions and committed the instant crime while on probation for a prior felony DWI conviction.
Defendant’s contention that the presentence report is insufficient lacks merit. The report includes the information required by CPL 390.30. The further contention of defendant that he was deprived of effective assistance of counsel at sentencing also lacks merit. “It is unlikely that any statement by defense counsel [on defendant’s behalf] would have had an impact on the sentence imposed” (People v Millington, 111 AD2d 993, 995). Present — Pine, J.P., Wisner, Scudder, Burns and Gorski, JJ.